                                            Case 3:20-cv-01402-RS Document 23 Filed 06/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         DAVID SHU,
                                  10                                                          Case No. 20-cv-01402-RS
                                                          Plaintiff,
                                  11
                                                  v.                                          ORDER TERMINATING CASE
                                  12
Northern District of California
 United States District Court




                                         NANCY HUTT, et al.,
                                  13
                                                          Defendants.
                                  14

                                  15

                                  16           On June 1, 2020, the complaint herein was dismissed for failure to allege sufficient facts to

                                  17   state a claim and to establish federal jurisdiction. Plaintiff was given leave to amend. In lieu of

                                  18   doing so, plaintiff has filed a motion requesting that he be “allowed to withdraw the complaint

                                  19   entirely without prejudice.” Because plaintiff has a right to dismiss the action without prejudice

                                  20   pursuant to Rule 41(a)(1) merely by giving notice, his motion will be construed as such a notice. The

                                  21   Clerk is directed to close the file.

                                  22

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: June 8, 2020

                                  26                                                      _ _________
                                                                                          __      ___________
                                                                                                           _ __
                                                                                                              ____
                                                                                                                 ____________________
                                                                                          ______________________________________   _ ____
                                                                                          RICHARD SEEBORG
                                  27                                                      United States District Judge
                                  28
